

116 HR 8808 IH: Enabling Extra Time to Extend Network Deployment Act
U.S. House of Representatives
2020-11-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8808IN THE HOUSE OF REPRESENTATIVESNovember 24, 2020Mr. Aderholt (for himself, Mr. Latta, Mr. Johnson of Ohio, Mr. Byrne, and Mrs. Rodgers of Washington) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend title VI of the Social Security Act to permit the use of payments received under the Coronavirus Relief Fund for grants for the deployment of infrastructure for the provision of broadband internet access service, and for other purposes.1.Short titleThis Act may be cited as the Enabling Extra Time to Extend Network Deployment Act or the EXTEND Act. 2.Use of Coronavirus Relief Fund payments for grants for deployment of broadband infrastructure(a)In generalSection 601 of the Social Security Act (42 U.S.C. 801) is amended—(1)by redesignating subsections (e) through (g) as subsections (f) through (h), respectively;(2)in subsection (b)(2), by striking subsection (e) and inserting subsection (f); and (3)by inserting after subsection (d) the following:(e)Grants for deployment of broadband infrastructure(1)In generalFor the purposes of subsection (d), a grant awarded in accordance with this subsection to a provider of broadband internet access service for the deployment of infrastructure for the provision of such service shall be treated as an eligible expenditure under paragraph (1) of such subsection (d) and paragraph (3) of such subsection shall be applied to such an expenditure by substituting December 31, 2021 for December 30, 2020.(2)Limitation regarding municipal broadbandA State, Tribal government, or unit of local government may not use funds provided under a payment made under this section—(A)to provide or offer for sale broadband internet access service; or(B)to purchase, lease, or otherwise obtain facilities that are used exclusively to provide broadband internet access service by—(i)the State, Tribal government, or unit of local government; or(ii)a third party.(3)Limitation regarding overbuilding(A)In generalA State, Tribal government, or unit of local government may not award a grant from funds provided under a payment made under this section for the deployment of infrastructure for the provision of broadband internet access in an area that is not an unserved area unless the State, Tribal government, or unit of local government has awarded grants from such funds for the deployment of such infrastructure in all unserved areas in the State, or in the jurisdiction of the Tribal government or unit of local government, as the case may be, such that no such area will remain an unserved area after such deployment is complete.(B)Determination of unserved areasTo determine whether an area is an unserved area for purposes of subparagraph (A), a State, Tribal government, or unit of local government shall—(i)except as provided in clause (ii), use the maps created under section 802(c)(1) of the Communications Act of 1934 (47 U.S.C. 642(c)(1)); and(ii)until such maps are available, use the final list of eligible areas released by the Commission in the matter of Rural Digital Opportunity Fund (WC Docket No. 19–126), except that the State, Tribal government, or unit of local government shall exclude any area in the State, or in the jurisdiction of the Tribal government or unit of local government, as the case may be, with respect to which (as of the time of the determination)—(I)funding has been awarded through the Rural Digital Opportunity Fund Phase I Auction; or(II)there is an enforceable commitment by a provider of broadband internet access service to provide such service in the area, even if the service is not yet available, unless the provider is not meeting any applicable build-out deadlines.(4)Additional requirementsA State, Tribal government, or unit of local government may not award a grant from funds provided under a payment made under this section for the deployment of infrastructure for the provision of broadband internet access service unless the State, Tribal government, or unit of local government—(A)at least 90 days before awarding such grant, provides public notice, and an opportunity for challenge that begins on the date on which such public notice is provided and ends on the date that is 90 days thereafter, of which areas have been determined to be unserved areas under paragraph (3)(B) for purposes of the awarding of such grant;(B)awards such grant in a technologically neutral manner;(C)does not require a provider of broadband internet access service to be designated as an eligible telecommunications carrier under section 214(e) of the Communications Act of 1934 (47 U.S.C. 214(e)) as a condition of receiving grant funds;(D)does not require a provider of broadband internet access service to meet any requirement relating to the provision of such service (including an open access or rate requirement) as a condition of receiving grant funds, except for a requirement that applies to providers of broadband internet access service as of the date of the enactment of this subsection;(E)prohibits a provider of broadband internet access service from using grant funds to repay, or make any other payment relating to, a loan made by any public or private lender; and(F)prohibits a provider of broadband internet access service from using grant funds as collateral for a loan made by any public or private lender.(5)DefinitionsIn this subsection:(A)Broadband internet access serviceThe term broadband internet access service has the meaning given such term in section 8.1(b) of title 47, Code of Federal Regulations (or any successor regulation).(B)CommissionThe term Commission means the Federal Communications Commission. .(b)Effective date(1)In generalThe amendments made by this section shall apply with respect to payments made under section 601 of the Social Security Act (42 U.S.C. 801) on or after March 27, 2020, including with respect to a grant from funds provided under such a payment for the deployment of infrastructure for the provision of broadband internet access service that was awarded, or the expenditure of such funds for a purpose described in subsection (e)(2) of such section that was incurred, by a State, Tribal government, or unit of local government before the date of the enactment of this Act.(2)DefinitionsIn this subsection, the terms defined in section 601 of the Social Security Act (42 U.S.C. 801) have the meanings given such terms in such section.